Citation Nr: 9930926	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition, 
diagnosed as right bundle branch block (or RBBB).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative/gouty 
arthritis of the hands. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating determinations of the VA Regional Office 
(RO) in San Diego, California.

The initial denial of service connection for a heart 
condition, RBBB, was by a June 1993 rating decision.  The 
initial denial of service connection for degenerative 
arthritis of the hands was by a September 1993 rating 
decision.  The veteran did not submit a notice of 
disagreement within one year of notification of either 
decision.  In August 1996, the RO determined that new and 
material evidence had not been received to reopen these 
claims.  

In 1998, the Court of Appeals for the Federal Circuit 
overruled Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
its progeny as to the materiality element of the new-and-
material-evidence test, by holding that its materiality test 
"may be inconsistent with the underlying purposes and 
procedures of the veterans' benefits award scheme."  Hodge v. 
West, 155 F.3d 1356 at 1360 (Fed. Cir. 1998).  The Federal 
Circuit stated that the VA regulation at 38 C.F.R. § 3.156(a) 
emphasized the importance of a complete evidentiary record 
for the evaluation of the veteran's claim rather than the 
effect of the new evidence on the outcome.  Id. at 1363.  
Moreover, Hodge stressed that under the regulation, new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.  The Federal Circuit noted that 
"any interpretive doubt must be resolved in the veteran's 
favor" and that "the regulation imposes a lower burden to 
reopen than the Colvin test."  Hodge at 1361, n. 1.  Should a 
claim be reopened under 38 C.F.R. § 3.156, then the Board 
must proceed to determine whether the claim is well grounded.  
See Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the RO, in the denial of the issues on 
appeal, did use the Colvin test, in its April 1998 
supplemental statement of the case.  Under Hodge, however, 
the Board must apply 38 C.F.R. § 3.156 here.  As the § 3.156 
test of new and material evidence imposes a lower burden to 
reopen than did Colvin, the application of that regulation 
does not unfairly prejudice the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  A June 1993 rating decision denied service connection for 
a heart condition, RBBB, on the basis that the evidence 
established no clinically significant heart condition.  A 
notice of disagreement was not filed within one year after 
notification of this decision.

2.  Additional evidence received since the June 1993 rating 
decision regarding a heart condition, diagnosed as RBBB, is 
either cumulative or redundant and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  A September 1993 rating decision denied service 
connection for degenerative arthritis of the hands on the 
basis that this disorder was not shown.  A notice of 
disagreement was not filed within one year after notification 
of this decision.

4.  Additional evidence received since the September 1993 
rating decision regarding arthritis of the hands indicates 
that a Postal Service physician found the veteran to have 
arthritis of the hands.


CONCLUSIONS OF LAW

1.  The June 1993 RO determination became final as to 
entitlement to service connection for heart condition, RBBB.  
The evidence submitted since that decision is not new and 
material.  The claim of entitlement to service connection for 
RBBB remains finally denied.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.302(a) (1998).

2.  The September 1993 RO determination became final as to 
entitlement to service connection for arthritis of the hands.  
The evidence submitted since that decision is new and 
material.  The claim of entitlement to service connection for 
degenerative/gouty arthritis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 
20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends, in essence, that he has a chronic heart 
disorder, diagnosed as right bundle branch block, and that he 
has arthritis of the hands, of either degenerative or gouty 
origin, both of which were initially manifested during active 
military service.  

A review of the service medical records reflects that a June 
1974 electrocardiogram (EKG) showed a RBBB.  These records 
also reveal treatment for finger stiffness in January 1982 
that was thought to be arthritic in origin.  In February 
1982, the veteran was seen for a swollen left great toe.  The 
assessment was rule out gouty arthritis.  Medications were 
prescribed, and resolving gouty arthritis was the assessment 
on follow-up later that month.  In March 1982, the veteran 
was seen for gout of the left foot and numbness in the left 
hand.  Resolving gout and numbness sensation in the left hand 
were the assessments.  On April 7, 1982, a history of gout 
since 1975 was recorded.  On April 27, 1982, X-rays of the 
hands, feet, and low back were interpreted as normal.  The 
examiner's impressions were probable recurrent podalgia and 
hand pain of questionable etiology, doubted to be related to 
the podalgia.  Gout was noted to be stable on a subsequent 
visit in April 1982.

On June 3, 1982, the veteran was seen for follow-up for 
probable gout.  His major complaints included early morning 
stiffness of the finger joints.  Nerve conduction studies in 
June 1982 showed that the left and right medial nerve motor 
and sensory latencies were prolonged at the wrist.  Bilateral 
carpal tunnel syndrome was diagnosed.  On August 18, 1982, 
nerve conduction studies of the hands were suggestive of 
continued compression of the median nerves at the wrists.  
When seen on August 20, 1982, the veteran reported edema of 
both hands.  There was no pain in the palms but there was 
occasional tingling and a feeling of pins and needles.  Early 
carpal tunnel syndrome was noted.  Examination at the time 
showed no edema of the hands.  The examiner's assessment was 
possible carpal tunnel syndrome.  In September 1982, on a 
follow-up visit for gout, the veteran complained of puffy, 
painful hands.  In December 1982, the diagnosis was 
hyperuricemia without gouty arthritis.

VA examination in April 1983 noted hypertrophic arthritis of 
the lumbar spine, sacroiliac joints, hips, and knees with 
hyperuricemia.  There was no limitation of the fingers of the 
hands.

Upon rating decision in April 1983, service connection was 
established for hypertrophic arthritis of the lumbar spine, 
sacroiliac joints, hips, and knees with hyperuricemia.  A 
10 percent rating was assigned.  There was no specific 
finding as to whether the veteran's arthritis was gouty in 
nature.

Clinical records provided by South Bay NAVCARE Clinic and 
Veterans Memorial Medical Center (VMMC) dated from 1990 
through 1992 reflect treatment for various disabilities, to 
include gout and degenerative joint disease.  A right bundle 
branch block was noted on a VVMC record dated in 1990.

On VA heart examination in February 1992, the veteran 
reported that he had a RBBB.  It was noted that the veteran 
did housework without any symptoms.  He worked an 8-hour 
shift in the evening as a stocker without any problems.  The 
examiner noted that a review of the records did show that 
there was a RBBB on EKG in 1974.  Cardiac examination was 
"entirely unremarkable," and the examiner's diagnosis was 
history of RBBB of no clinical significance whatever.  

Private medical records dated from October 1992 to January 
1993 include a Holter Monitor Report and an exercise stress 
test report.  The Holter Monitor Report showed a right bundle 
branch block.  The exercise stress test was noted to be 
negative by clinical criteria.  The veteran's aerobic 
capacity was moderately diminished, and he was noted to have 
a hypertensive blood pressure response.  

On VA orthopedic examination in March 1993, the veteran made 
complaints concerning his service-connected joints.  Also in 
March 1993, the veteran filed a claim for service connection 
for degenerative arthritis of the hands.  

As noted, in June 1993, the RO denied service connection for 
a heart condition/RBBB because the medical records indicated 
no clinically significant condition.  It was noted that the 
veteran had submitted a claim for arthritis of the hands 
which would be addressed following a VA examination.  (The 
decision also established separate ratings for the veteran's 
service-connected degenerated joints.) 

On VA examination in August 1993, the veteran gave a history 
of having hand trouble since approximately 1980.  There had 
been no injury.  He complained of pain and swelling in the 
hands and pointed to the thenar and hypothenar eminences as 
being the site of the swelling.  He stated that he had noted 
that he had impaired grip strength, and that he could not 
hold on to things as well as he used to.  He also gave a 
history of having gout for which he had been placed on 
medication and which he still took. 

On the August 1993 hand examination, the veteran was noted to 
have big, heavy, well-muscled hands.  The thenar and 
hypothenar eminences were very prominent, but they were 
muscular, and there was no swelling, edema or Hebreden's 
nodes.  Nor was there enlargement of the interphalangeal 
joints.  There was no tenderness over either of the thumbs or 
the metacarpophalangeal joints, nor any deformity.  There was 
no swelling of any of the joints of the fingers or thumbs.  
He had good calluses, and the hands showed that he had used 
them for heavy work.  He had a full range of motion, and he 
brought the fingertips to the distal palmar crease with great 
ease.  The diagnosis was arthralgias of the hands and thumbs.  
X-ray of the hands was normal.  In an addendum, grip strength 
was described as excellent in both hands.  

As noted, upon rating determination in September 1993, 
service connection for degenerative arthritis of the hands 
was denied, as there was no clinical evidence of this 
disorder in either hand based on the most recent VA 
examination.  

A December 1993 letter from the U.S. Postal Service was 
received in August 1996.  The letter indicates that the 
veteran was found medically unsuitable for the position of 
"Laborer Custodial" following a review of his medical 
records and evaluation by their examining physician which 
revealed "Chronic low back, hip, and bilateral knee pain and 
arthritis of the hand."  

VA outpatient treatment records dated from November 1994 
through November 1995 essentially reflect treatment for 
allergies and symptoms associated with degenerative changes 
in the back and hips.  VA examinations in January 1996 
pertained to the back and hips.

In an August 1996 letter, added to the file in October 1996, 
the VMMC reported that extensive record verification did not 
show that the veteran was confined and/or treated there.  

On VA examination of the hands in April 1997, the veteran 
reported that in 1982, he started to develop pain in both 
hands and stiffness in the morning.  When the weather was 
cold, his fingers turned white.  He gave a history of having 
been diagnosed with arthritis of both hands.  He took no 
medications for his hand complaints.  He complained that 
sawing, hammering, and painting gave rise to pain.  When the 
weather was cold, his fingers turned white, and he had to 
massage them in order to get the color to return.  When told 
to approximate the tip of each finger respectively to the 
median transverse fold at the palmar aspect of both hands, 
both thumbs, index, and middle fingers were 1 inch away from 
that fold.  Grasping object appeared normal bilaterally.  The 
diagnosis was "arthralgia of bilateral hands, no disease 
identified."  X-rays of the hands were negative for 
abnormality.

Subsequently added to the record were outpatient treatment 
records provided by South Bay NAVCARE Clinic dated from 1991 
through 1997.  In pertinent part, it was noted that the 
veteran gave a history of RBBB.  Additionally, he was seen in 
June 1996 for peripheral weakness which had reportedly been 
present since 1981.  The examiner's impression was 
questionable arthritis/questionable peripheral neuropathy.  
Hand pain was again reported in November 1996, and he 
complained of tingling in the fingers.  The assessment was 
gout. 

At a hearing before the undersigned in March 1999, the 
veteran testified in support of his claims.  Specifically, he 
said that a physician had told him that he had arthritis of 
both hands.  When asked if he experienced problems associated 
with his RBBB, the veteran said that he "drop[ped] off" in 
a restroom, which required his wife to lift him up, in the 
late 1970's, but he was unable to say if that incident was 
associated with his RBBB.  He also testified to having 
trouble with his hands and being told by the VA examiner who 
examined him shortly after service that he had arthritis in 
his hands.  

In June 1999, the Board requested a medical specialist's 
opinion concerning the clinical significance of the veteran's 
RBBB and whether he had any chronic cardiovascular disease or 
disability of service origin.  In July 1999, the Chief of the 
Section of Cardiology of the VA Chicago Health Care System 
offered his opinion (hereinafter, VHA opinion) that there was 
no indication in the record that the veteran had significant 
functional limitations or symptoms that might be attributable 
to heart disease.  It was noted that RBBB occurs in otherwise 
healthy people.  Some statistical information was conveyed, 
and it was concluded that the presence of RBBB on the 
veteran's EKG should be considered an incidental finding that 
did not, in and of itself, imply the presence of heart 
disease.  Thus, his RBBB was irrelevant, in the doctor's 
opinion, to any question regarding entitlement to benefits 
for a service connected disorder.  In addition, there was no 
indication in the record that the veteran had clinically 
evident cardiovascular disease except for hypertension and 
borderline hypercholesterolemia.  Both of these became 
manifest after service.  Further, both of these were unlikely 
to be related to events that occurred during the years of 
service.  In August 1999, the Board forwarded this VHA 
opinion to the veteran's representative, which replied that 
it had no further evidence or argument to submit.


Analysis

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular/renal disease or 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

As discussed above, service connection was denied for the 
disorders at issue by rating decisions in June and September 
1993.  The veteran did not submit a notice of disagreement 
within one year of being notified of either decision.  
Therefore, the denials of service connection became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  
Accordingly, the Board must determine if new and material 
evidence has been received to reopen the instant claims.

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.


Evidence Regarding a Heart Condition Diagnosed as RBBB

In this case, the veteran believes that he has a 
cardiovascular disorder, diagnosed as RBBB, which is of 
service origin.  As reported above, the RO denied service 
connection for a heart disorder in June 1993 because, while 
RBBB was first noted during service, there was no associated 
clinical significance and no cardiovascular disorder was 
demonstrated.  This conclusion was supported by the medical 
evidence of record, to include EKG reports during service and 
on post-service VA examination in February 1993, which failed 
to show that the RBBB resulted in any chronic heart 
disability.

Evidence obtained since the June 1993 rating decision 
includes post-service private and VA clinical records, the 
veteran's testimony, and the VHA opinion.  This evidence 
continues to show that no cardiac disability associated with 
RBBB exists.  The VHA opinion explains that RBBB is commonly 
merely an incidental finding on an EKG and that that is the 
case here.  Simply stated, the VHA opinion reiterates the 
February 1992 medical opinion that RBBB is of no clinical 
significance.  The other additional evidence received shows 
that the RBBB continues, but this is a point that was clear 
at the time of the prior final denial of the claim.  As such, 
the additional evidence is not new and material and the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board stresses that it has considered the veteran's 
testimony and other statements that he has a cardiac 
disorder, diagnosed as RBBB.  However, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  And, the veteran's 
statements to the effect that he has a cardiac disorder, 
diagnosed as RBBB, are merely cumulative of statements 
considered by the RO in reaching its 1993 decision.


Evidence Regarding Degenerative/Gouty Arthritis of the Hands

In this case, the veteran believes that he has degenerative 
or gouty arthritis of the hands that is of service origin.  
The RO denied service connection for degenerative arthritis 
of the hands in September 1993, noting the negative X-rays 
and that while he was treated during service for hand 
complaints, degenerative arthritis was not demonstrated on 
post-service examination.  It was also implicitly found that 
there was no gouty arthritis.

Nonetheless, in August 1996, the veteran submitted a December 
1993 letter from the Postal Service indicating that its 
physician evaluated the veteran and determined that the 
veteran had "arthritis" (type unspecified) of the hand.  
This evidence is new, in that it was not previously 
submitted, and material, in that it bears directly and 
substantially on the matter under consideration, is neither 
cumulative nor redundant, and, in consideration with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Accordingly, this evidence is new 
and material and the claim will be reopened.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a heart disorder 
diagnosed as RBBB, the claim is not reopened, and the appeal 
is denied.

New and material evidence having been received to reopen the 
claim for service connection for degenerative/gouty arthritis 
of the hands, the claim is reopened.


REMAND


Claim regarding Degenerative/Gouty Arthritis of the Hands

In general, a well-grounded claim for service-connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service, and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  At issue in the disposition of the instant claim 
is whether the veteran has submitted medical evidence of 
current disability and medical evidence of a nexus between 
current disability and the disease or injury in service.  As 
a rule, these issues are not to be decided where the record 
indicates that there is outstanding medical evidence which 
may make the claim well-grounded, and the veteran has not 
been notified of the need to submit such evidence to complete 
his application for benefits.  38 U.S.C.A. § 5103 (West 1991 
and Supp. 1999); Robinette v. Brown, 8 Vet.App. 69 (1995).  

Accordingly, the Board hereby notifies the veteran that, as 
is suggested by the above discussion of the December 1993 
Postal Service letter, the Postal Service medical examination 
on which the letter is based could provide medical evidence 
of current disability and of a nexus to service, to make the 
claim well grounded.  Absent a well-grounded claim, the 
appeal must be denied.  38 U.S.C.A. § 5107(a) (West 1991 and 
Supp. 1999).  The Board will request that the RO take action 
as appropriate to attempt to obtain the report of such 
examination.  Ultimately, however, the burden of submitting 
evidence is the veteran's.

Additionally, while service connection has not been granted 
for gout, as such, the April 1983 grant of service connection 
for "hypertrophic arthritis [of various other joints]" was 
styled as "with hyperuricemia."  Thus, as a matter of 
procedural due process, the RO on remand should also clarify 
whether gouty arthritis is already service-connected, albeit 
for other joints.  And, should the RO find the claim well 
grounded, the RO must ensure that the evidence is adequately 
developed as to degenerative and gouty arthritis of the 
hands.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the names and 
addresses of all medical care providers 
who examined or treated the veteran for 
arthritis of the hands since the time of 
the veteran's Postal Service Physical 
Examination.  After securing the 
necessary release, the RO should attempt 
to obtain all nonduplicative records, 
which should include making a documented 
attempt to obtain the Postal Service 
Physical Examination referenced in the 
Postal Service letter on file dated 
December 13, 1993.

2.	As a matter of procedural due 
process, the RO should place a document 
in the claims folder explaining whether 
gouty arthritis is already service-
connected for the veteran's other, 
service-connected joints.  

3.	Thereafter, the RO should determine 
whether the claim is well grounded.  If 
so, then the RO should ensure that the 
claim is adequately developed as to both 
degenerative and gouty arthritis.

4.	After the development requested 
above has been completed, the RO should 
again review the record for satisfaction 
of the above requests.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals







